PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lizardi et al.
Application No. 15/268,403
Filed: 16 Sep 2016
For: METHODS AND COMPOSITIONS FOR GENOMIC TARGET ENRICHMENT AND SELECTIVE DNA SEQUENCING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b) being treated under the unintentional provisions of 37 CFR 1.137(a), filed December 9, 2020, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 21, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 22, 2020.  The Notice of Abandonment was mailed February 8, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.

This application is being referred to Technology Center AU 1637 for appropriate action in the normal course of business on the reply received. 




/TERRI S JOHNSON/Paralegal Specialist, OPET